Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “…  claim 1 now recites that “a clearance between an inner diameter of the coil spring and an outer diameter of the insertion portion is smaller than a clearance between an inner diameter of the barrel and an outer diameter of the coil spring.” Nelson does not explicitly disclose or suggest anything related to such dimensions or clearances.” The Examiner disagrees because at least at fig. 8D, see annotated fig. 8D below, Nelson teaches a clearance C1 between an inner diameter d1 of the coil spring and an outer diameter D1 of the insertion portion is smaller than a clearance C2 between an inner diameter Db1 of the barrel and an outer diameter d11 of the coil spring. 


    PNG
    media_image1.png
    256
    246
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2005/0280433 A1), hereafter Nelson, in view of Barabi et al. (US 2007/0018666 A1), hereafter Barabi.
Regarding claim 1, Nelson at least at fig. 8A-8D, ¶0053 discloses a probe 800 comprising: a tubular barrel 812; a first plunger 820 that has a proximal end portion 822, 826 inserted from one opening end 814 of the barrel ¶0042 and slides along an axial direction, as shown, of the barrel in a state in which a distal end 824 is exposed; a coil spring 830 that is disposed inside the barrel and urges the first plunger in the axial direction of the barrel; and a second plunger (other 420) that has a proximal end portion 822, 826 inserted from another opening end ¶0042 of the barrel and is joined to the barrel in a state in which a distal end 824 is exposed, wherein the proximal end portion 822, 824 of the first plunger includes: an insertion portion 826 that extends inside the coil spring, as shown in fig. 8C and 8D, from one end of the coil spring; and a head portion 822 that is coupled to the insertion portion, as shown, has an outer diameter (outer diameter of 822 as shown) larger, as shown, than an outer diameter of the coil spring, as shown, and abuts, as shown at fig. 8D, against the one end of the coil spring; wherein a clearance (C1, see annotated fig. 8D below) between an inner diameter of the coil spring and an outer diameter of the insertion portion is smaller than a clearance (C2, see annotated fig. 8D below)between an inner diameter of the barrel and an outer diameter of the coil spring.  


    PNG
    media_image2.png
    436
    712
    media_image2.png
    Greyscale
	
Nelson is silent about said second plunger being fixed relative to the barrel. Barabi in similar environment at fig. 3, 4A-4B discloses a second plunger 53 being fixed relative to the barrel 43 in order to reduce contact resistance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify plunger of Nelson as taught by Barabi, in order to take advantages that Barabi have to offer (See Abstract and  ¶0003-0004).
Regarding claim 2, modified Nelson discloses wherein the coil spring urges the first plunger and the second plunger in directions (in opposite direction as shown) separate from each other.  
Regarding claim 3, modified Nelson discloses wherein a length of the insertion [length of 826 in vertical direction] portion that extends inside the coil spring is equal to or more than a maximum value of an overdrive amount [because of length of the distal end 824, see upper 824 as an example] applied at a time of measuring an object to be measured.  
Regarding claim 4, modified Nelson discloses wherein a length of the head portion [length of 822 in vertical direction] that extends along an axial direction of the barrel is equal to or more than a maximum value of an overdrive amount [because of length of the distal end 824, see upper 824 as an example] applied at a time of measuring an object to be measured.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



May 20, 2022